Citation Nr: 0700598	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  01-02 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a thoracic and lumbosacral spine injury from 
June 29, 1994 to January 26, 1996.

2.  Entitlement to a rating in excess of 20 percent for 
residual of cervical spine injury with left upper extremity 
neuropathy from June 29, 1994 to September 11, 1997.

3.  Entitlement to a rating in excess of 60 percent for 
residuals of a thoracic and lumbosacral spine injury from 
January 26, 1996.

4.  Entitlement to a rating in excess of 60 percent for 
residual of cervical spine injury with left upper extremity 
neuropathy from September 11, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962, and from September 30 to October 5, 1962.  He also had 
periods of active duty for training (ACDUTRA) with the 
National Guard.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought ratings 
in excess of 20 percent for his cervical and 
thoracic/lumbosacral disorders.  Thereafter, the veteran was 
granted a 60 percent disability for each disorder, effective 
from September 11, 1997 and January 26, 1996, respectively.  
The veteran has continued his appeal.

The Board further notes that the Board remanded the remaining 
issues on appeal in November 2004 for procedural and 
evidentiary considerations, and that the action requested in 
the Board's remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.

Finally, the Board observes that while the issue of 
entitlement to a total disability rating based on individual 
unemployability was an issue that had been previously 
perfected for appellate review, a March 2006 rating decision 
granted entitlement to a total disability rating based on 
individual unemployability, effective from January 29, 1996.  
The Board finds that since the record does not reflect any 
disagreement with the effective date assigned for this 
rating, this matter is no longer a subject for current 
appellate consideration.  




FINDINGS OF FACT

1.  From June 29, 1994 to January 26, 1996, the veteran's 
residuals of a thoracic and lumbosacral spine injury were 
manifested by symptoms of limitation of motion, pain, and 
mild neurological impairment; an exceptional disability 
picture was not shown.

2.  From June 29, 1994 to September 11, 1997, the veteran's 
residual of cervical spine injury with left upper extremity 
neuropathy was manifested by limitation of motion and pain; 
an unexceptional disability picture was not shown.  

3.  From January 26, 1996, residuals of a thoracic and 
lumbosacral spine injury have been manifested by pronounced 
symptoms of intervertebral disc syndrome; an unexceptional 
disability picture has not been shown solely as to this 
disability.

4.  From September 11, 1997, residual of cervical spine 
injury with left upper extremity neuropathy has been 
manifested by pronounced symptoms of intervertebral disc 
syndrome; an unexceptional disability has not been shown 
solely as to this disability.


CONCLUSIONS OF LAW

1.  From June 29, 1994 to January 26, 1996, the criteria for 
a rating in excess of 20 percent for residuals of a thoracic 
and lumbosacral spine injury have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1995).

2.  From June 29, 1994 to September 11, 1997, the criteria 
for a rating in excess of 20 percent for residual of cervical 
spine injury with left upper extremity neuropathy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5290, 5293 (1997).

3.  Since January 26, 1996, the criteria for a rating in 
excess of 60 percent for residuals of a thoracic and 
lumbosacral spine injury have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).

4.  Since September 11, 1997, the criteria for a rating in 
excess of 60 percent for residual of cervical spine injury 
with left upper extremity neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (2003), 5235-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claims for increased ratings.

First, in a letter dated in August 2001, the veteran was 
advised of the evidence necessary to substantiate his claims 
for increased ratings, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In addition, following the Board's remand in November 2004, 
the veteran was provided with another letter in December 2004 
that advised him of the evidence necessary to substantiate 
his claims, and the respective obligations of VA and the 
veteran in obtaining that evidence.  Id.  Moreover, this 
additional letter was thereafter followed by readjudication 
of the claims pursuant to Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Although the VCAA notice letters of August 2001 and December 
2004 did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.  

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Entitlement to Increased Ratings

Background

The history of these disabilities shows that service 
connection for cervical spine injury with left upper 
extremity radiculopathy and residuals of thoracic and lumbar 
spine injury was granted by an April 2000 rating decision and 
each assigned a 20 percent rating, effective from June 29, 
1994.  

Private medical records from Dr. Broussard for the period of 
May 1992 to June 1993 reflect that in May 1992, the veteran 
complained of neck pain again, and a neurosurgeon stated that 
there was a 40 percent chance of improvement with surgery.  
There was also continuous pain in the left shoulder.  The 
assessment included cervical disc disease.  In June 1993, the 
veteran again complained of neck pain.  

Private nerve conductions from April 1994 noted that the 
veteran had been involved in a motor vehicle accident 
approximately 6 weeks earlier and complained of bilateral 
back and leg pain.  The result of electromyograhic 
examination of both legs were interpreted to reveal normal 
findings as to both legs and paraspinal regions.  

X-rays of the lumbar spine in April 1994 were interpreted to 
reveal mild hypertrophic facet degenerative change and slight 
deformity of the superior end plate of L2 and mild wedging of 
T12.  Magnetic resonance imaging (MRI) at this time noted 
that the veteran sustained a fracture of the T11-12 level in 
an injury incurred on April 19, 1994.  The veteran reported 
low back pain with bilateral leg pain radiating into the 
feet.  Findings were interpreted to reveal mild anterior 
wedge compression deformities at T11 and 12 levels with no 
evidence of canal compromise as a result, minor desiccatory 
change in the lower lumbar discs at L3-4, L4-5, and L5-S1, 
and associated mild disc bulges at L4-5 and L5-S1.  Mild 
congenital spinal stenosis was also noted.

A May 1994 private neurological evaluation again notes the 
veteran's involvement in a recent accident, and complaints of 
radiating back pain.  Physical examination revealed that the 
veteran was able to bend over to within 12 inches of the 
floor and had full hyperextension.  There was mild right 
paraspinal discomfort with lateral rotation to either side 
and bending to either side.  Neck range of motion was noted 
to be decreased on the right with lateral rotation.  The 
assessment was post-traumatic syndrome alleging predominantly 
a right leg and back pain story raising the question of 
radiculopathy with the veteran's symptoms found to be in 
excess of any objective findings on clinical examination or 
laboratory analysis.  The thoracic wedge compression 
deformity was characterized as minor and no other defect or 
disability of the thoracic spine was noted.  

A May 1994 computed tomography (CT) scan of the lumbar spine 
was interpreted to reveal broad-based disc bulging at L3-4 
and L4-5, consistent with annular bulging.  There was no 
evidence of spinal stenosis, facet joint disease, or 
herniated nucleus pulposus.

A private hospital record from January 1995 reflects that the 
veteran complained of radiating low back pain which began 
suddenly while he was helping to move equipment.  The 
assessment included lumbar strain.

August 1995 records from Dr. Broussard reflect that the 
veteran wanted a second opinion on his back problems.  

January 1996 hospital records from Pearl River County 
hospital indicate that the veteran's complaints included back 
pain.  

Private medical records from Dr. Kazhmeyer from March and 
April 1996 reflect that in March 1996, the veteran's past 
medical history included cervical and lumbar spine disease.

September 1997 records from Dr. Broussard indicate that the 
veteran complained of pain on the left side of the neck and 
tingling in the left arm and hand.  

A private medical report from October 1997 reflects that the 
veteran reported being disabled for the previous nine years 
and having low back pain for approximately 20 years.  He also 
had pain in the left foot and hip.  The maximum flexion of 
the spine was approximately 10 degrees with severe pain.  The 
assessment included chronic lumbar pain.  

June 1998 private hospital records from Pearl River County 
Hospital reflect that the veteran complained of back pain for 
the previous three days, which was severe and radiated into 
the buttock.  Examination revealed muscle spasm, and the 
assessment was low back pain.  

November 1999 records from Dr. Broussard indicate that the 
veteran complained of low back pain and examination revealed 
that the veteran's back was tender and that he walked with 
cane.  There was no radiculopathy.  

VA spine examination in March 2000 revealed that the veteran 
reported continued neck and back pain.  The veteran further 
reported that his pain was rather constant and that he had to 
be careful with bending or lifting.  He also described pain 
radiating out into the left shoulder region and chronic back 
pain.  He stated that he had a burning pain out of the back 
and into the right leg, down to the foot.  The veteran 
reported that he used a cane approximately 99 percent of the 
time.  

Examination of the neck revealed right lateral rotation of 40 
degrees and left lateral rotation of 30 degrees.  There were 
25 degrees of flexion and 20 degrees of extension.  He was 
noted to have pain at the extremes of left lateral rotation.  
There was no tenderness or spasm.  Examination of the back 
revealed no spasm or tenderness.  Flexion was to 50 degrees 
and extension was to 20 degrees.  Right lateral bending was 
to 20 degrees and left lateral bending was to 15 degrees.  
There was 30 degrees of right and left lateral rotation.  
Increased pain was noted on motion and neurological 
examination was normal on the right upper extremity.  Mild 
weakness was noted on the left arm secondary to complaints of 
neck pain.  Reflexes and sensation were intact in the upper 
extremities.  Neurologic evaluation of the lower extremities 
revealed 5/5 strength and reflexes were 2+ at the knees and 
left ankle, and 1+ at the right ankle.  Sensation to pinprick 
was intact in the lower extremities.  Sitting and straight 
leg raising was slightly positive on the right.  

X-rays of the spine were interpreted to reveal minimal 
degenerative changes involving the lower thoracic spine, with 
vertebral body height loss involving T11, and T12.  There 
were also mild degenerative changes of the lumbar spine.  The 
overall impression was cervical and lumbar disc disease, 
chronic, history of an old injury, and minimal complaints 
regarding the upper back.  The examiner commented that pain 
could further limit functional ability during flare-ups or 
with increased use.  

A private hospital record from November 2000 indicates that 
the veteran had a long history of back problems since 
November 1993.  The diagnosis was low back pain syndrome.  A 
private hospital record from December 2000 reflects that the 
veteran complained of neck pain since the previous Friday.  
The diagnosis was cervical spine pain syndrome.  

A private evaluation record from Dr. Bryant from January 2001 
reflects that the veteran complained of neck pain and left 
upper extremity pain with some tingling and numbness 
involving the left upper extremity.  Physical examination 
revealed decreased sensory findings on the left in a C5 
distribution including light touch and propriception.  The 
veteran was also noted to have significantly reduced range of 
motion with decreased strength involving the left upper 
extremity compared to the right at approximately 4-/5.  The 
veteran also appeared to have reduced range of motion at the 
shoulder but significantly reduced range of motion of the 
neck primarily with lateral rotation, lateral bending, 
flexion and extension.  

X-rays revealed decreased disc space with spondylosis evident 
at C5-6 and C6-7 with the other disc spaces symmetrical.  
There appeared to be no fracture, subluxation, dislocation, 
or metastasis, and the impression was cervical disc disorder 
longstanding with progression of symptoms.

MRI in January 2001 revealed evidence of what appeared to be 
disc protrusion and possible extrusion into the right lateral 
recess vicinity at the C6-7 interspace.  This was contained 
by the posterior longitudinal ligament.  Some mass effect on 
the thecal sac was appreciated.  At the same location, there 
was bilateral uncinate process hypertrophy but no naked disc 
herniation.  At the C4-5 interspace location, a midline 
posterior small bony spur was appreciated, which was found to 
cause only a minimal impression on the thecal sac.  It was 
noted that the veteran had symptoms to the left, and the 
examiner suggested that the C5-6 abnormality may be 
significant in that regard.

In a medical report dated at the end of January 2001, Dr. 
Dietze (an associate of Dr. Bryant) provided an impression 
that included left cervical brachial pain syndrome with 
evidence of C7 radiculopathy, multilevel cervical 
degenerative disc disease (DDD) with spinal stenosis, most 
prominent at C5-6 and C6-7, chronic low back pain, and 
disability secondary to neck and back disease since 1982.  
Dr. Dietze noted that he had reviewed Dr. Bryant's opinion 
and the MRI scan and believed that the veteran had 
symptomatic cervical spine disease.  He also believed that 
the best course was for the veteran to continue conservative 
treatment, noting that he may have an underlying cervical 
myelopathy.

In February 2001, Dr. Dietze noted that the veteran returned 
with persistent neck and low back pain.  It was also noted 
that the veteran had developed a constant numbness into the 
left hand.  The impression was the same as in January 2001.  
There was a plan for an MRI of the lumbar spine.

Private MRI of the lumbar spine in March 2001 revealed an 
impression of disc and joint disease, that was perhaps worse 
at the L4-5 level where there was focal central protrusion of 
the disc and slight right-sided foraminal narrowing.  There 
was no focal herniation of disc material.

Following private examination in March 2001, Dr. Dietze noted 
diffuse cervical spine tenderness with diminished flexion and 
extension.  There was also diffuse left arm weakness and 
straight leg raising at 80 degrees caused back pain 
bilaterally.  There was also left dorsiflexion weakness.  MRI 
revealed multilevel DDD, most prominent at L4-5 and central 
disc protrusion at L4-5, and associated moderate lumbar spine 
stenosis from L3 to L5.  Dr. Dietze commented that the 
veteran's history of DDD with associated spinal stenosis was 
one of progression.  Therefore, he did not expect any 
improvement at this point.  He further stated that he could 
predict that the veteran would worsen regarding symptoms and 
may require cervical and lumbar surgery in the future.  Dr. 
Dietze indicated that there was reason to expect improvement 
that would allow the veteran to regain his ability to become 
gainfully employed.

A private hospital record from July 2001 reflects that the 
veteran complained of back pain and radiating pain to the 
right groin.  The veteran reported that these symptoms had 
been present since June 2001.

An August 2001 progress note from Dr. Bryant's clinic 
reflects that the veteran stated that his neck and low back 
pain remained unchanged.  He also complained of an increased 
area of numbness of the left lower extremity and continued 
weakness of the left lower and upper extremities.  Physical 
examination revealed limited motion range of the neck with 
tenderness of the bilateral paraspinus structures of the 
cervical spine.  Muscle strength showed diffuse give way of 
the left upper extremity.  On back examination, there was 
diffuse tenderness of the paraspinus structures of the lower 
lumbar spine bilaterally.  Straight leg raising was limited 
to approximately 45 degrees bilaterally with pain in the 
back.  The diagnosis was chronic cervicalgia and chronic 
lumbago.  

VA spine examination in September 2001 revealed that the 
veteran described neck pain that was constant but varied in 
severity.  There was radiating pain out of the neck to the 
left shoulder region down the arm to the hand.  He described 
numbness and tingling over the ulnar two and a half digits of 
the left hand, and the neck was aggravated by prolonged 
sitting.  He also described limited ability to lift or carry, 
particularly with his left hand.  With respect to back pain, 
the veteran noted that he used a cane for ambulation.  The 
pain was reportedly so severe in the neck and back that the 
veteran was essentially incapacitated at times.  He described 
recurrent episodes of pain radiating out of the back into the 
right leg down to about the level of the knee and 
occasionally as far as the foot.  There was pain of a less 
severe nature into the left leg with associated numbness.  

Physical examination of the neck revealed right and left 
lateral rotation of 20 degrees, 20 degrees of flexion, and 15 
degrees of extension.  There was pain on all motion ranges of 
the neck.  There was tenderness to palpation over the 
posterior midline but no definite spasm was palpable at this 
time.  Examination of the back revealed no definite spasm.  
There was no tenderness of either the thoracic or lumbar 
spine at this time.  On range of motion testing, he had 50 
degrees of flexion and 15 degrees of extension.  There was 15 
degrees of right and left bending.  He had complaints of 
pain, particularly with toe walking, and could only partially 
squat and rise again.  Straight leg raising caused pain 
bilaterally.  The impression was service-connected residuals 
of cervical spine, thoracic and lumbar spine injuries, 
chronic neck pain with multiple degenerative spine disease 
with spinal stenosis, most prominent at C5-6 and C6-7, 
chronic low back pain with multi-level DDD of the lumbar 
spine, most prominent at L4-5 with central disc protrusion at 
L4-5 and moderate lumbar stenosis from L3-5.  The examiner 
commented that the veteran had pain on motion that could 
certainly limit functional ability during flare-ups or with 
increased use.  

VA neurological examination in September 2001 revealed that 
the veteran's primary complaints were of pain in the neck, 
low back, and left shoulder, in addition to numbness in the 
fourth and fifth fingers of the left hand for the previous 
several years.  He also complained of numbness in the 
anterior thigh on the left.  He used a cane to ambulate over 
the past six years.  Neurological examination of the 
extremities revealed no atrophy or fasciculations.  There was 
variable weakness in the left arm and leg and possibly some 
decreased range of motion on the veteran's left shoulder 
which appeared to be more due to pain than actual weakness.  
Reflexes were intact but sensory examination revealed a 
spotty hypalgesia to pinprick in the left lower extremity 
which did not follow either a peripheral nerve or dermatomal 
distribution.  There was decrease in pinprick perception 
which primarily followed an ulnar distribution in the left 
upper extremity.  

The examiner reviewed recent MRI studies and stated that 
according to the radiologist, there were no spinal 
abnormalities or evidence of myelopathy.  There was 
multilevel degenerative cervical spine disease, but no clear 
description of nerve root compression and certainly nothing 
to suggest cervical myelopathy.  There was also degenerative 
disc and joint disease in the lumbar spine felt to be most 
prominent in the L4-5 level with perhaps some right-sided 
foraminal narrowing, but no focal herniation.  The examiner 
noted that this was on the opposite side from the veteran's 
symptoms.  The examiner concluded that she could not find 
objective evidence of myelopathy or nerve root compression in 
terms of reflex symmetry, atrophy, or sensory loss in the 
distribution of the cervical or lumbar roots.  Further, by 
MRI criteria, she opined that it appeared that there was no 
evidence of myelopathy or nerve root compression although as 
previously stated, there was multi level degenerative 
disease.  She did not believe that this was causing any 
neurological deficit.

In a private medical report, dated in November 2001, Dr. 
Chmelicek stated that the veteran had been his patient for 
over six months, and that he had been monitoring his chronic 
back troubles and other medical needs.  The veteran's most 
important finding was found to be his MRI from March 2001 
that showed a C7 radiculopathy with severe cervical brachial 
pain syndrome, chronic low back pain, and multiple DDD levels 
with spinal stenosis at L3, L4, and L5.  It was the 
radiologist's opinion then and Dr. Chmelicek's opinion at 
this time that the nature of this disc disease would not 
improve, and would only continue to get worse.  It was the 
doctor's opinion that as a result, the veteran was 100 
percent disabled and unable to work.  

A private hospital record from November 2001 reflects that 
the veteran complained of back pain with radiating pain to 
the right hip and groin.  The diagnosis was low back 
syndrome. 

Progress notes from Dr. Chmelicek, dated from November 2001 
to November 2002, reflect that in November 2001, examination 
of the extremities revealed significant right hip pain with 
loss of reflexes in the right leg, and point tenderness along 
the lower back and hip.  The assessment included 
osteoarthritis.  A progress note from May 2002 reflects that 
the veteran complained of left shoulder pain and pain in the 
left arm.  Examination of the head and neck was considered 
normal but the left arm showed 4/5 grip strength.  There was 
also decreased range of motion with pain at 90 degrees of 
abduction.  The assessment included osteoarthritis.  In a 
medical report, dated in May 2002, Dr. Chmelicek stated that 
the veteran's cervical and lumbar disease was severe in terms 
of stenosis.  In November 2002, it was noted that a 
neurosurgeon had recommended that the veteran might have 
surgery because of preexisting stenosis at C4-5.  The 
assessment included left shoulder pain with C4-5 stenosis.  

Progress notes from Dr. Bryant, dated from January to 
September 2002, indicate that in January 2002, the veteran 
continued to complain of back and neck pain.  Neurological 
examination revealed that reflexes were reduced, and numbness 
of the left thigh and left upper extremity/hand.  The 
impression was cervical and lumbar spine stenosis and acute 
pain exacerbation.  In April 2002, the veteran complained of 
constant left thigh and hand numbness.  It was also noted 
that the veteran had vascular problems that needed to be 
corrected before back surgery.  Neurological examination 
revealed numbness to the left thigh down the L3-5 
distribution and numbness of left upper extremity digits 3-5.  
The impression was cervical and lumbar disc disorder with 
radiculitis or stenosis.  In September 2002, the veteran 
continued to complain of left arm and left leg numbness and 
more pain.  Neurological examination indicated left upper 
extremity dysestesias, numbness of left digits 3-5, ulnar 
distribution of the left forearm, and long thoracic nerve. 
The impression was cervical disc disorder with radiculopathy, 
myelopathy, and spinal stenosis, rotator cuff impingement 
secondary to cervical disc disorder, and lumbar disc 
disorder.  

VA treatment records for the period of January 2002 to 
November 2004 reflect that in December 2002, VA apparently 
provided the veteran with a wheel scooter.  It was noted that 
the veteran was to receive information on this within the 
next 4-6 weeks.  

In a statement dated in December 2002, witness E. P. 
indicated that it had been his responsibility over the 
previous 10 years to assist the veteran with his daily 
activities, and that this included pushing his wheelchair.  
He also noted that the veteran needed a wheel scooter to 
assist him in being mobile.  

VA joints examination in January 2005 revealed that the 
veteran was examined by the same orthopedist who examined him 
in January 2001, and that this examiner reviewed the entire 
claims file.  The examiner noted the veteran's history of 
longstanding problems with his neck and back.  Overall, the 
veteran reported that he was having more problems with his 
neck and lower back than his upper back.  The records at the 
time of previous examination included MRI from January and 
March 2001.  His current complaints were found to be 
essentially unchanged except that his condition had 
reportedly continued to worsen with the passage of time.  He 
still noted chronic neck pain which varied in severity.  He 
also described radiating pain out of the neck into the left 
shoulder down into the arm as far as the hand.  He also 
described numbness and tingling of the left arm and hand 
primarily involving the ulnar digits of the hand.  A copy of 
MRI from November 2004 was noted to describe spinal stenosis 
at C4-5, C5-6, and C6-7, most pronounced at C5-6.  

The veteran also continued to complain of chronic low back 
pain which had worsened with time.  He described pain 
radiating into the right leg down to the foot and to the left 
leg down to the knee.  He stated that the right leg tended to 
give way at times during weightbearing, so he therefore used 
a cane for weightbearing.  He reportedly spent most of his 
day in a recliner.  The veteran also had a soft cervical 
collar and a hard collar for use as needed.  The veteran also 
wore a back brace as needed.  The veteran was still being 
followed by a neurosurgeon in Louisiana who reportedly had 
prescribed bed rest for more than one month within the past 
year secondary to incapacitating of the lower back.  The 
veteran had not had any prescribed bed rest within the last 
year secondary to his neck condition.  

Physical examination revealed that the veteran was in his own 
wheelchair.  He was able to arise out of the wheelchair and 
move about the room.  He did not have a cane with him at this 
time.  Examination of the neck revealed right and left 
lateral rotation to 20 degrees.  He had 30 degrees of flexion 
and 10 degrees of extension.  He had 15 degrees of right 
lateral flexion and 10 degrees of left lateral flexion. There 
was increased pain on motion, no limitation after repetitive 
motion, and he had tenderness to palpation in the left 
paracervical region.  No spasm was noted.  Examination of the 
back revealed no spasm.  He did have some tenderness to 
palpation in the right lower lumbar region.  He had 30 
degrees of flexion, and 10 degrees of extension.  He had 10 
degrees of right and left lateral bending.  He had 10 degrees 
of right and left lateral rotation.  There was increased pain 
on motion but not on repetitive use.  

The impression was service-connected residuals of cervical 
spine, thoracic and lumbar spine injuries, multilevel 
degenerative cervical spine disease with spinal stenosis at 
multiple levels, most pronounced at C5-6 per most recent MRI, 
multilevel DDD of the lumbar spine, prior MRI scan evidence 
indicated that this disease was most prominent at L4-5 with 
central disc protrusion at L4-5 and moderate lumbar stenosis 
from L3 to L5.  The examiner commented that no abnormal 
spinal contour was noted and no ankylosis was present.  The 
examiner opined that the chances of the veteran obtaining and 
maintaining employment related to his neck and back problems 
were practically zero.

VA neurological examination in January 2005 revealed that the 
veteran was examined by the same neurologist who examined him 
in January 2001, and that this examiner reviewed the entire 
claims file.  At the time of the earlier examination, the 
examiner noted that she did not think the veteran had any 
neurological deficit, although he clearly had multilevel 
cervical and lumbar degenerative disease.  The veteran now 
complained of increased radiating pain in the left upper 
extremity and noted that cervical spine surgery was being 
considered for his pain.  The examiner also noted that the 
veteran continued to complain of lower back pain and 
radiating pain first into the right lower extremity, 
radiating down the buttock and posterior aspect of the leg, 
and then spreading into the left leg.  

On repeat neurological examination, there was weakness of the 
left upper extremity and decreased range of motion of the 
left shoulder.  There was also moderate weakness of both 
lower extremities.  The deep tendon reflexes were intact and 
symmetrical with the exception of the right knee and ankle 
jerk which were both absent, and sensory examination revealed 
a decrease in pinprick perception in the right leg, which 
more or less followed an L5-S1 distribution and in the left 
anterior thigh which was more in the distribution of the 
lateral femoral cutaneous peripheral nerve.  In the veteran's 
upper extremity there was decreased pinprick on the left in a 
C7-8, C8-T1 distribution.  In summary, the examiner stated 
that the findings on this examination were suggestive of a 
left C-7 radiculopathy.  She saw no real myelopathic findings 
on examination, and indeed she noted that the recent MRI of 
the cervical spine did not describe cord compression.  With 
respect to the lumbar spine, it was her opinion that the 
veteran had an L5-S1 radiculopathy on the right and that the 
absence of reflexes and decreased sensation were related to 
that.  In the left lower extremity, she believed the veteran 
probably had some involvement of one of the cutaneous nerves 
supplying the left thigh, but she thought this was peripheral 
in nature rather than due to lumbar or cervical spine 
disease.

VA general medical examination in January 2005 revealed an 
impression that included multilevel degenerative spine 
disease with spinal stenosis and multilevel DDD of the lumbar 
spine.  The examiner believed that the veteran's service-
connected disabilities precluded gainful employment.  


Rating Criteria and Analysis

A.  Entitlement to a Rating in Excess of 20 percent for 
Residuals of a Thoracic and Lumbosacral Spine Injury from 
June 29, 1994 to January 26, 1996

Service connection for residuals of a thoracic and 
lumbosacral spine injury was established by an April 2000 
rating action, which assigned a 20 percent rating for 
moderate limitation of motion of the lumbar spine under 
former Diagnostic Code 5292.  With additional complaints 
during this period of radiating pain into the lower 
extremities, the Board will also consider the criteria for 
intervertebral disc syndrome found in former Diagnostic Code 
5293, in addition to the criteria for lumbar strain found in 
former Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. § 4.40, and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
However, the General Counsel for VA has issued an opinion in 
which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating for his thoracic/lumbar disability prior to January 
26, 1996, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295.  Parenthetically, as the evidence for this period does 
not reflect symptoms and findings of disability referable to 
the thoracic spine that are service-connected (the findings 
that are of record during this period relating to the 
thoracic spine were clearly associated with the 
truck/automobile accident the veteran was involved with in 
1994), the Board does not find any basis to consider a higher 
or separate rating for the veteran's service-connected 
thoracic/lumbar disability under former Diagnostic Code 5291 
based on limitation of motion of the dorsal spine.  

The Board would also like to point out that the evidence of 
record prior to January 26, 1996 did not reflect consistent 
findings of significant limitation of motion and objective 
findings consistent with more than mild neurological 
impairment.  More specifically, nerve conduction studies from 
April 1994 were interpreted to reveal normal findings with 
respect to the veteran's lower extremities, and X-rays were 
found to reveal no more than mild lumbar disc changes.  In 
addition, physical examination in May 1994 revealed that the 
veteran was able to bend over to within 12 inches of the 
floor.  Thereafter, while the Board acknowledges that the 
veteran continued to periodically complain of back pain, the 
Board finds that the medical evidence does not demonstrate 
that the veteran's service-connected thoracic/lumbar 
disability was manifested by symptoms more significant than 
those demonstrated in April and May 1994.

The Board does not find that the veteran's ability to bend 
over to within 12 inches of the floor is consistent with 
severe limitation of the lumbar spine to warrant a higher 
rating under former Diagnostic Code 5292.  The Board also 
notes that with such a finding, pain would also already be 
contemplated in the current 20 percent rating for moderate 
limitation of motion under former Diagnostic Code 5292.

The evidence of not more than mild neurological findings in 
the lumbar spine for this period would further preclude any 
higher rating under former Diagnostic Code 5293, and since 
degenerative joint disease (DJD) is also rated based on loss 
of motion of the involved joint, any arthritis of the lumbar 
spine would also not provide any basis for a higher rating 
for the veteran's service-connected thoracic/lumbar spine 
disability.  

The Board further observes that the next higher and highest 
evaluation of 40 percent under former Diagnostic Code 5295 
for lumbosacral strain required the listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and with the exception of 
some mild lumbar disc changes, none of the other criteria 
were manifested prior to January 26, 1996.

Finally, the Board does not find that the veteran's service-
connected thoracic/lumbar spine disability for this period 
was manifested by symptoms that were so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (1995).


B.  Entitlement to a Rating in excess of 20 percent for 
Residual of Cervical Spine Injury with Left Upper Extremity 
Neuropathy from June 29, 1994 to September 11, 1997

Service connection for residual of cervical spine injury with 
left upper extremity neuropathy was also established by an 
April 2000 rating action, which assigned a 20 percent rating 
for moderate limitation of motion of the cervical spine under 
former Diagnostic Code 5290.  With additional complaints 
during this period of radiating pain into the left upper 
extremity, the Board will also consider the criteria for 
intervertebral disc syndrome found in former Diagnostic Code 
5293.

As was the case with the veteran's service-connected 
thoracic/lumbar spine disorder, the Board would first note 
that the evidence of record prior to September 11, 1997 also 
does not reflect consistent findings of significant 
limitation of motion and objective findings consistent with 
more than mild neurological impairment.  More specifically, 
private medical records from May 1992 to June 1993 do reflect 
periodic complaints of radiating neck pain, and a May 1994 
private neurological evaluation revealed that neck range of 
motion was decreased on the right with lateral rotation.  
However treatment records are thereafter silent with respect 
to findings or complaints of neck pain until September 1997.  

Consequently, the Board must also conclude that the 
limitation of motion demonstrated by the medical evidence for 
this period was not consistent with the type of severe 
limitation of motion of the cervical spine necessary to 
warrant the highest rating under former Diagnostic Code 5290.

In addition, the lack of any objective neurological findings 
for this period would similarly preclude any higher rating 
for this period under former Diagnostic Code 5293.  Moreover, 
since DJD is also rated based on loss of motion of the 
involved joint, the Codes for arthritis would not provide any 
basis for a higher rating for the veteran's service-connected 
cervical spine disability.

The Board also does not find that the veteran's cervical 
spine disability was manifested prior to September 11, 1997 
by symptoms that were so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321 
(1997).




C.  Entitlement to a Rating in Excess of 60 percent for 
Residuals of a Thoracic and Lumbosacral Spine Injury from 
January 26, 1996, and in Excess of 60 percent for Residual of 
Cervical Spine Injury with Left Upper Extremity Neuropathy 
from September 11, 1997

With respect to the remaining claims on appeal, the Board 
would initially note that the veteran has received a 60 
percent rating for both his thoracic/lumbar and cervical 
spine disabilities pursuant to former Diagnostic Code 5293, 
which permitted a maximum rating of 60 percent for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  

Having established that the veteran is in receipt of the 
maximum rating for these disorders (absent cord involvement 
or unfavorable ankylosis) under the old rating criteria, the 
Board will further examine whether any of the recent 
revisions to the rating criteria for the spine will entitle 
the veteran to even higher ratings.  In this regard, the 
Board finds that the August 2002 revisions do not provide a 
basis for higher ratings.  Those criteria rated 
intervertebral disc syndrome either on the basis of 
incapacitating episodes or be combining chronic orthopedic 
and neurologic manifestations along with evaluations for 
other disabilities, whichever method results in the higher 
evaluation.  Here, even if the Board were to find that the 
veteran suffered from incapacitating episodes pursuant to the 
August 2002 version of Diagnostic Code 5293, the highest 
rating available under those provisions is 60 percent, and 
the orthopedic nature of these disabilities would not equate 
to more than 40 percent for severe limitation of motion of 
the lumbar spine and 30 percent for severe limitation of 
motion of the cervical spine.  As the Board further finds 
that application of the veteran's neurological radicular 
symptoms do not correlate to more than a 30 percent rating 
for moderate paralysis of the radicular group of the minor 
arm under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2006) for 
the cervical spine disability and a 20 percent for moderate 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006), the combination of the 30 
percent ratings for the cervical spine disability and the 40 
and 20 percent ratings for the thoracic/lumbar spine 
disability does not translate into respective ratings in 
excess of 60 percent for either disability under 38 C.F.R. 
§ 4.25 (2006).  Although the Board has also noted that recent 
VA examination has revealed that the veteran has complained 
of urinary incontinence, this has not yet been adjudicated as 
secondary to either of the veteran's service-connected spine 
disabilities and the January 2005 VA neurological examiner 
only opined a possible relationship between this condition 
and his spine disease.  Thus, the Board does not find that 
this symptomatology may currently provide an additional basis 
for entitlement to a higher rating.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, ratings in excess of 60 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, higher ratings would not even be permitted 
for unfavorable ankylosis of the entire cervical spine, and 
while a higher rating would be permitted for ankylosis of the 
lumbar spine, there is no evidence to support such a finding.

Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and the Board finds that for the same reasons 
noted above, higher ratings would not be warranted based on 
incapacitating episodes or when combining orthopedic and 
neurological disabilities under 38 C.F.R. § 4.25 (2006). 

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected thoracic/lumbar and cervical 
spine disabilities.

With respect to entitlement to higher ratings based on 
extraschedular considerations, since the veteran has been 
assigned a total disability rating based on individual 
unemployability since January 29, 1996, extraschedular 
consideration for one or both of the veteran's service-
connected disabilities would arguably not provide a basis for 
entitlement to additional compensation.  The Board further 
notes that there is also no indication that either disability 
by itself is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment as to prevent the use of the regular rating 
criteria under 38 C.F.R. § 3.321.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a thoracic and lumbosacral spine injury from June 29, 1994 
to January 26, 1996, is denied.

Entitlement to a rating in excess of 20 percent for residual 
of cervical spine injury with left upper extremity neuropathy 
from June 29, 1994 to September 11, 1997, is denied.

Entitlement to a rating in excess of 60 percent for residuals 
of a thoracic and lumbosacral spine injury from January 26, 
1996, is denied.

Entitlement to a rating in excess of 60 percent for service-
connected residual of cervical spine injury with left upper 
extremity neuropathy from September 11, 1997, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


